Title: From Benjamin Franklin to Joseph Galloway, 16 September 1758
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, Sept. 16. 1758
I wrote you a few Lines on the 6th Inst. in which I omitted acknowledging the Receipt of your several Favours of April 17. May 9. and June 16. They all got safe to hand with the several Papers as mention’d; but the Votes, except what related to Smith’s Affair, I have not yet received. No Report has yet been made by the Attorney and Solicitor General, nor any now expected. The Expence to Smith must have been considerable. Moore’s Petition, tho’ talk’d of, was, I believe, never presented.
I heard, with great Pleasure, that the Assembly had pass’d a Bill for so large a Supply and raising so great a Body of Men for the Service of the current Year. God send your Forces Success. For if this Year’s Service proves as fruitless as the last, I know not how you will bear such a Burthen for another. You have however shown your Zeal for the King’s Service; and the Proprietor, by the first Refusal of the Bill has shewn, that all is to be risqu’d rather than his Purposes not serv’d.
The Commissioners I think fully justify’d themselves, from the Governor’s mean Accusations. I believe there never was a Set of Commissioners since the Time of the old Romans, that acted with more Integrity and Uprightness, and less Regard to private Interest.
Mr. Thomson has, as you desired, sent me constantly Copies of the Treaties with Tedyuskung. They are very Satisfactory, and must be of great Use when the important Affair of doing those People Justice comes under Consideration here. Sundry Circumstances have prevented it for some time, but it will now speedily be brought on.
You will probably soon have a Change of Governors, (as I wrote you the 10th. of June last, when I wrote also to the Committee) but as to a Change of Government, that perhaps is at some Distance, unless the Province, heartily tir’d of Proprietary Rule, should petition the Crown to take the Government into its own Hands.
I have not lately seen the Proprietaries. Their Conduct in Smiths Affair, abetting the Abuses thrown on the Assembly at the Hearing, and soliciting in favour of his Cause, was look’d upon by every body as an open Declaration of War; and having no longer any Hopes of an Accommodation, I have never since desired an Audience of them. Some Ship before Winter will probably bring me full Directions from the Assembly as to my future Proceedings. How far the Cause may be drawn into Length, is impossible to foresee; but you need be under no Apprehension of its suffering for want of Money; when I see any likelyhood of that, I shall give you timely Notice; and in the mean time, on occasion, could advance of my own; for the Remittances I have received since my being here, have greatly exceeded my Expences.

The Taking of Louisburg gave great Joy here, and to me the more, as it will tend to rivet the Patriot Minister in the Seat of Power.
It is said the Proprietor has taken great Offence at some Letter of my writing into Pensilvania. I know not what it is, but Copies are somehow obtain’d for him of such of my Letters as are laid before the Assembly; which must make me cautious how I speak freely of Persons and Measures here, lest he should have a Handle to create me Enemies. But as to his own Resentment against me, it gives me very little Concern.
Billy is gone to Portsmouth, so cannot write to you per this Opportunity. I have sent him your Letter which came with yours of July 28 to me. The Affidavits mention’d in the Council’s Defence of the Proprietor, are not annext to the Copy you favour’d me with. If you have any Affidavits on the other side of the Question, I should be glad to have them with the others. The Proprietor’s E[stimate] of his Estate is a curious Paper, and will be of good Use. I thank you for the Account of the Forces in North America.
I long to hear the Event of your Expedition against Fort Duquesne. Since the Repulse at Ticonderago, I have been in pain for my Countrymen.

Present my best Respects to the rest of the Committee and the Members of the House, and believe me, with great Esteem, Dear Sir, Yours affectionately
B Franklin
Mr. Galloway

Sept. 19. I enclose you one of the latest Papers, communicate it to the Speaker.

 Endorsed: Letter Sept. 16. 1758 Benjamn. Franklin.
